Citation Nr: 1132162	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted for a psychiatric disability to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1967 with service in Vietnam from July 21, 1966, to July 24, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

While the RO appeared to reopen the claim, it continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue remaining on appeal is service connection for a psychiatric disability to include PTSD.

The issue of service connection for a psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2002, the RO denied service connection for PTSD.  The Veteran did not appeal.

2.  Evidence submitted since the RO's March 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's March 2002 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for PTSD, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a March 2002 rating decision, the RO denied service connection for PTSD on the bases that the Veteran did not have a diagnosis of PTSD and there was no specific stressor which could warrant PTSD.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's March 2002 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of medical records from the Social Security Administration, VA medical records to include two VA examinations, private medical records to include a May 20004 report of Fabio H. Hugo which reflected a diagnosis of PTSD, lay evidence from the Veteran's wife, and lay evidence from the Veteran.  The lay evidence from the Veteran includes statements in which he stated that his unit was subjected to mortar fire during service, an ammunition dump was destroyed, and Sergeant John Dennis from his unit was wounded between August 1966 and October 1966 and was awarded the Purple Heart for his injuries.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim for lack of a current diagnosis of PTSD and lack of a verifiable stressor.  The record now includes medical evidence diagnosing PTSD and the Veteran has provided new lay testimony which includes stressor assertions which may be verifiable.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Based on the foregoing, the Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the March 2002 rating decision, and the claim of service connection for a psychiatric disability to include PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a psychiatric disability to include PTSD is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

As noted, the Veteran has made stressor assertions.  He maintains that his unit came under mortar fire.  He also asserts that Sergeant John Dennis from his unit was wounded between August 1966 and October 1966 and was awarded the Purple Heart for his injuries.

A Center for Unit Research of Records (CURR), now known as the U.S. Army and Joint Services Records Research Center (JSRRC) search was previously conducted, but these two stressors were not submitted for verification.  Although the RO indicated in November 2009 that there was lack of information to corroborate a stressor, the Board disagrees.  The Veteran has provided a full name of a servicemember that was wounded and a date-window when the injuries were incurred.  

Further, because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded VA examinations to determine whether it is at least as likely as not that he has PTSD or any other psychiatric disability which is attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  An attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  As noted, the Veteran maintains that his unit came under mortar fire and also asserts that Sergeant John Dennis from his unit was wounded between August 1966 and October 1966 and was awarded the Purple Heart for his injuries

JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.  JSRRC should specifically be requested to verify whether the unit to which the Veteran was attached in Vietnam was subject mortar attacks and whether an ammunition dump was destroyed.  If these alleged stressors cannot be verified, that should be stated.  It should also be determined if there was a Sergeant John Dennis in the Veteran's unit, and, if so, if he was wounded.  

2.  Regardless of the development accomplished pursuant to item number 1, above, schedule the veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  Based on examination findings, historical records, and medical principles, the physician should give a medical opinion, with full rationale, as to whether the veteran currently has PTSD under DSM IV.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, if the examiner notes the presence of any coexistent psychiatric disability, an opinion should be provided as to whether such psychiatric disability is as likely as not related to service.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


